COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-13-00368-CV


IN RE STOCKTON BEND 100                                                  RELATOR
JOINT VENTURE, A TEXAS JOINT
VENTURE


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: GABRIEL, J; LIVINGSTON, C.J.; AND GARDNER, J.

DELIVERED: October 31, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).